DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the election filed 3/11/2019, Applicant elected subspecies C-1 which was identified as the loop having an open loop design in the restriction requirement mailed 1/11/2019. However, in the election Applicant described that the subspecies C-1 as the loop having closed loop design.  Given the recent amendments requiring the closed loop design it seems that the listing of subspecies C-1 was in error in the election and for the purposes of examination the election is considered to be for the subspecies requiring the closed loop design.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim recites “…the at least one semiconductor is thermally connected to the at least one internal oscillating heat pipe…”.  It seems this should state “…the at least one semiconductor device is thermally connected to the at least one internal oscillating heat pipe…”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-5, 7-8, 11-13, 16, 18-19, 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0042825 A1 (Lu).

Re claim 3, Lu teaches an integrated circuit device, said device comprising: 
a monolithic substrate (interposer 100), 
at least one semiconductor device (semiconductor chip 82) formed at least one of on and internally within the monolithic substrate, and 
at least one internal oscillating heat pipe (channel segments 107 forming the serpentine channels in interposer 100) integrally and wholly formed within, and entirely enclosed within, the monolithic substrate, the at least one internal oscillating heat pipe comprising at least one multi-pass channel, each oscillating heat pipe structured and operable to spread heat generated by each semiconductor device, via motion of a workinq fluid within the at least one multi-pass channel, the motion generated by the heat from each semiconductor device, away from the respective semiconductor device, across one or more surface of the substrate, to minimize a maximum temperature of the entire integrated circuit device ([0075] Figs. 5 and 12).

Re claim 4, Lu further teaches wherein the at least one substrate is fabricated of at least one of Silicon, Silicon Carbide, Alumina, Aluminum Nitride, GaN, or GaAs ([0060]).

Re claim 5, Lu further teaches wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate such that heat generated by the at least one semiconductor device is spread to at least one specific area of the monolithic substrate for heat rejection to a heat sink (heat sink 94) to which the integrated circuit device can be placed in thermally conductive contact (Figs. 5 and 12 [0075]).

Re claim 7, Lu further teaches wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to have a three-dimensional topology within the monolithic substrate (Fig. 12).

Re claim 8, Lu further teaches wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to have a closed loop design (Fig. 12).

Re claim 11, Lu further teaches wherein the at least one oscillating heat pipe comprises at least two oscillating heat pipes that are integrally and wholly formed within the monolithic substrate to form multiple fluid loops that are fluidly independent from one another ([0076]).

Re claim 12, Lu further teaches wherein the monolithic substrate comprises a plurality of layers wherein at least one of the layers has the at least one semiconductor device formed at least one of on and within the respective layer ([0063]).

Re claim 13, Lu teaches a method for fabricating an integrated circuit device, said method comprising: 
fabricating a monolithic substrate (interposer 100), 
wherein the fabricating of the monolithic substrate comprises forming at least one internal oscillating heat pipe (channel segments 107 forming the serpentine channels in interposer 100) within the monolithic substrate such that the at least one internal oscillating heat pipe is integrally and wholly formed within and entirely enclosed within, the monolithic substrate, wherein the at least one internal oscillating heat pipe comprising at least one multi-pass channel; and 
forming at least one semiconductor device (semiconductor chip 82) at least one of on and internally within the monolithic substrate such that the at least one semiconductor is thermally connected to the at least one internal oscillating heat pipe integrally and wholly formed therewithin such that each oscillating heat pipe is structured and operable to spread heat generated by each semiconductor device, via motion of a working fluid within the at least one multi-pass channel, the motion qenerated by the heat from each semiconductor device, away from the respective semiconductor device, across one or more surface of the substrate, to minimize a maximum temperature of the entire integrated circuit device ([0075] Figs. 5 and 12).

Re claim 16, Lu further teaches wherein the at least one substrate is fabricated of at least one of Silicon, Silicon Carbide, Alumina, Aluminum Nitride, GaN, or GaAs ([0060]).

Re claim 18, Lu further teaches wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to have a three-dimensional topology within the monolithic substrate (Fig. 12).

Re claim 19, Lu further teaches wherein the at least one oscillating heat pipe is integrally and wholly formed within the monolithic substrate to have a closed loop design (Fig. 12).

Re claim 22, Lu further teaches wherein the at least one oscillating heat pipe comprises at least two oscillating heat pipes that are integrally and wholly formed within the monolithic substrate to form multiple fluid loops that are fluidly independent from one another ([0076]).

Re claim 23, Lu further teaches wherein the monolithic substrate comprises a plurality of layers wherein at least one of the layers has the at least one semiconductor device formed at least one of on and within the respective layer ([0063]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812